NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                    Submitted October 15, 2009
                                     Decided January 13, 2010

                                                      Before

                          KENNETH F. RIPPLE, Circuit Judge

                          DANIEL A. MANION, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge                       
No. 09‐1928

UNITED STATES OF AMERICA,                                      Appeal from the United States District
     Plaintiff‐Appellee,                                       Court for the Southern District of Illinois.

       v.                                                      No. 3:08‐CR‐30014‐01‐DRH

ANTAWON CHAIRS,                                                David R. Herndon,
    Defendant‐Appellant.                                       Chief Judge.
                                                  

                                                     O R D E R

       On the morning of his trial date, Antawon Chairs pleaded guilty to one count of
felony possession of a firearm, see 18 U.S.C. § 922(g)(1), and one count of possessing an
unregistered firearm, see 26 U.S.C. §§ 5841, 5861(d), 5871.  At sentencing the district court
denied Chairs a two‐level reduction for acceptance of responsibility based on his last‐
minute guilty plea and his lack of sincere remorse.  See U.S.S.G. § 3E1.1.  Chairs was
sentenced to a prison term of 147 months.  On appeal Chairs claims that the district court
erroneously denied him a sentencing reduction.  We affirm. 
 
        On October 9, 2007, local law enforcement in East St. Louis, Illinois, spotted Chairs
driving with a sawed‐off shotgun in his hands and followed him.  Distracted while
fumbling with the gun, Chairs crashed into a utility pole, accidentally discharging the
No. 09‐1928                                                                            Page 2

shotgun.  The pursuing officers then arrested him.  Because Chairs previously had been
convicted of a drug‐related felony, he was charged with being a felon in possession of an
unregistered firearm. 

       In a videotaped statement given the day after his arrest, Chairs described how and
why he came to possess the shotgun.  Earlier on the evening of his arrest, he and other
family members responded to a call from his fifteen‐year old cousin, who was involved in a
fight with several other teenagers at a nearby public housing project.  After the fight broke
up, and as Chairs and the rest of the family were leaving the scene, a man named “Red”
threatened them and opened fire on their three vehicles as they pulled away.  Chairs was
incensed because his young son had been in one of the cars Red targeted.  After taking his
son home, Chairs drove to a friend’s house and picked up the sawed‐off shotgun along with
five additional shells.  Chairs said that he intended to return to the housing project only to
“scare” Red, but when he could not find him, Chairs fired shots into the air and left. 
Statements from two 911 callers that the government intended to offer as evidence at trial,
however, reported that someone shot at the apartment building.  In the taped statement,
Chairs admitted knowing it was illegal for him to possess a shotgun because of his previous
felony conviction, but he nonetheless went ahead with his plan to scare Red because he
figured it would be his first gun charge. 

       In the months leading up to his eventual guilty plea, the district court granted Chairs
numerous continuances as well as two motions to appoint new counsel, resulting in the trial
date being pushed back eight months to November 2008.  On the morning of trial, the court
granted the government’s motion to allow the videotaped statement into evidence, and the
court also stated it was inclined to grant the government’s motion in limine to prevent
Chairs from introducing evidence of inadequate investigation as part of his defense.  After
those rulings and as the jury was on its way to the courtroom, Chairs made his third pro se
motion for new counsel, citing, among other complaints, his attorney’s refusal to move to
dismiss the case based on what Chairs considered a Speedy Trial Act violation.  The court
denied this motion, admonishing Chairs for trying to “game the system.”  The court
explained that it would not allow Chairs to keep postponing the proceedings only to allege
that he was wronged by the delay.

         Only after the judge informed Chairs that the trial would proceed that day as
scheduled did Chairs decide to plead guilty to both counts.  As the government described
the foundational facts for the plea, however, Chairs objected to the government’s assertion
that it could prove he knew the barrel of the shotgun was less than eighteen inches, a
necessary element of the charge for possession of an unregistered firearm.  Once the court
explained that the government would have to prove only constructive knowledge, Chairs
agreed to plead guilty. 
No. 09‐1928                                                                               Page 3


         A probation officer prepared a presentence report in which he recommended a two‐
level reduction for acceptance of responsibility because Chairs admitted his involvement in
the offense and entered a guilty plea before trial.  See U.S.S.G. § 3E1.1.  But at sentencing the
district court rejected this recommendation, noting that Chairs waited until the morning of
trial to change his plea, and that even then continued to dispute his knowledge of an
element of the crime.  The court also expressed concern that Chairs admitted to “making a
mistake,” but had never shown any real remorse or recognition of the seriousness of his
offenses.  The court found it particularly troubling that the only victims Chairs could
identify were the members of his family who, Chairs argued, would suffer during his
absence while in prison.  The court noted that Chairs did not recognize how the residents of
the housing project were also victims of his shooting and that this type of violent crime
endangers the community.  

        The district court calculated a total offense level of 30 and a criminal history category
of IV, resulting in a guidelines range of 135 to 168 months.  After considering the sentencing
factors set forth in 18 U.S.C. § 3553(a), the court sentenced Chairs to 147 months’
imprisonment.  The court explained that while, initially, it was inclined to give Chairs a
sentence at the high end of the range because of his lengthy criminal history and the
seriousness of his current and past offenses, it decided on a mid‐range sentence because of
Chairs’s recent efforts at rehabilitation and because the court gave him credit for four
months for a discharged sentence, see U.S.S.G. §§ 5G1.3, 5K2.23. 

        On appeal Chairs challenges only the district court’s denial of a two‐level acceptance
of responsibility reduction under § 3E1.1.  A district court’s factual determination regarding
acceptance of responsibility is reviewed for clear error and its finding will be reversed only
if there is no foundation for the judge’s decision.  United States v. Leahy, 464 F.3d 773, 790
(7th Cir. 2006).  Great deference is given because the trial judge is in the best position to
evaluate the sincerity of a defendant’s remorse and contrition.  Id.  

        Although a guilty plea in conjunction with complete and truthful admission of the
offense conduct is typically viewed as significant evidence of acceptance of responsibility,
an admission alone does not entitle a defendant to the reduction automatically.  See U.S.S.G.
§ 3E1.1, cmt. n. 3; United States v. Gordon, 495 F.3d 427, 431 (7th Cir. 2007).  A judge “must
look beyond formalistic expressions of culpability and determine whether the defendant has
manifested an acceptance of responsibility for his offense in a moral sense.”  United States v.
Fiore, 178 F.3d 917, 925 (7th Cir. 1999) (emphasis added).  An expression of sincere remorse
includes a defendant’s recognition of how his criminal conduct has hurt others.  See United
States v. Ewing, 129 F.3d 430, 436 (7th Cir. 1997) (affirming denial of reduction where
defendant did not demonstrate until sentencing understanding of how his actions affected
No. 09‐1928                                                                                Page 4

victims); United States v. Panadero, 7 F.3d 691, 694 (7th Cir. 1993) (affirming denial of
reduction where district court found defendant did not understand harm caused by her
“Ponzi” scheme). 

       The district court here properly determined that Chairs did not demonstrate an
awareness of the inappropriateness of his actions or show sincere remorse for what he did. 
Chairs argues that the packet of poems, letters, and drawings he submitted to the district
court at sentencing were evidence of his sincere remorse, his repentance, and his efforts to
rehabilitate himself by embracing religion.  The court noted, however, that even though
Chairs acknowledged he should have called the police instead of arming himself, his
representations at his sentencing hearing demonstrated that he did not perceive the
seriousness of his taking matters into his own hands.  The court also noted that Chairs
refused to recognize that his actions could have escalated an already violent conflict or that
he could have hurt innocent bystanders when he fired the shotgun at the housing project. 
Based on these findings, the district court did not clearly err in denying the reduction.  

        Moreover, Chairs’s last‐minute plea alone was a sufficient basis for the district court
to deny an acceptance‐of‐responsibility reduction.  A judge may determine that a reduction
under § 3E1.1 is not warranted when a defendant waits until the eleventh hour to enter a
plea.  United States v. Rosalez‐Cortez, 19 F.3d 1210, 1219 (7th Cir. 1993).  This court
consistently has affirmed a denial of such a reduction in cases where the defendant waited
until the final days before trial to enter a guilty plea.  See, e.g., United States v. Wallace, 280
F.3d 781, 786 (7th Cir. 2002) (affirming denial of reduction when defendant did not plead
guilty until after jurors empaneled); United States v. Sierra, 188 F.3d 798, 805 (7th Cir. 1999)
(plea entered last business day before trial); United States v. Francis, 39 F.3d 803, 808 (7th Cir.
1994) (plea entered one week before trial).  A last‐minute plea thwarts the main purpose of
§ 3E1.1, which is to avoid wasting governmental and judicial resources preparing for trials
that never happen.  See United States v. Tolson, 988 F.2d 1494, 1499 (7th Cir. 1993).  Such
tactics also suggest that the defendant is holding out for a better deal rather than accepting
responsibility from the outset.  Tolson, 982 F.2d at 1499.  

         Chairs argues that his admission of involvement in the offense and his guilty plea
before trial are significant evidence of acceptance of responsibility.  But Chairs’s eleventh‐
hour plea required the government and the district court to expend resources preparing for
trial, thus undermining the central purpose of the reduction.  Although Chairs stated that he
always intended to plead guilty, his intent alone, even if expressed, would not be enough to
allow the government to abandon its preparations for trial.  Furthermore, the fact that
Chairs waited until after the district court ruled against him on two motions in limine
makes his claims of honest acceptance of responsibility even more incredible because it
appears that Chairs pleaded guilty only after he knew his chances of success at trial were
No. 09‐1928                                                                           Page 5

low.  Given the circumstances of his plea in conjunction with his other attempts to delay the
proceedings, the district court did not clearly err in denying a reduction for acceptance of
responsibility.
       AFFIRMED.